Exhibit 10.3

 

Boise Cascade, L.L.C.

1111 West Jefferson Street, Suite 300

PO Box 50  Boise, ID 83728-5389

T 208 384 6161

www.bc.com

[g309411koi001.jpg]

 

 

CONFIDENTIAL

 

 

August 11, 2009

 

 

Mr. Wayne M. Rancourt

[Address]

 

 

Dear Wayne:

 

Congratulations on your recent promotion!  This letter amends the letter
agreement between you and Boise Cascade, L.L.C. dated February 22, 2008 (the
“2008 Agreement”), to conform the benefits provided in the 2008 Agreement to the
benefits appropriate for your new position.  Capitalized terms used in this
letter shall have the meanings given to those terms in the 2008 Agreement.  This
agreement shall be effective on August 16, 2009.

 

Section 4.A(2) is amended to provide that the amount of the lump sum severance
payment is 2 times the sum of (a) your annual base salary at the rate in effect
at the time Notice of Termination is given, plus (b) your target annual
incentive for the year in which the Date of Termination occurs (“Target Bonus”).

 

Section 4.B is amended to provide that the Company shall continue your benefit
plans for an 18-month period following the Date of Termination and shall pay the
Company-paid premium under the Company’s Supplemental Life Plan for 24 months
following the Date of Termination.

 

The next to last sentence of Section 4.D. is amended to replace the reference to
“the 12-month period” with “the 18-month period.”

 

All terms and provisions of the 2008 Agreement shall continue in full force and
effect, subject to the above modifications.

 


 

Page 2

August 11, 2009

 

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,

 

BOISE CASCADE, L.L.C.

 

 

By

/s/ John T. Sahlberg

 

 

John T. Sahlberg

 

 

Vice President, HR and Communications

 

 

 

AGREED TO AND ACCEPTED this 11th day of August, 2009.

 

 

/s/ Wayne M. Rancourt

Wayne M. Rancourt